o)

Moción

Utica

CONTRATO DE GARANTIAS Y MEDIDAS DE PROMOCION A LA INVERSION
DECRETO SUPREMO N* O_4-94-EM

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una de Contrato de
Garantías y Medidas de Promoción a la Inversión que celebran de una parte el Estado
Peruano, debidamente representado por el Ministro de Energía y Minas, Ingeniero
Daniel Hokama Tokashiki, autorizado por Decreto Supremo No. 04-94-EM de fecha
03 de febrero de 1994, a quien en adelante se le denominará "EL ESTADO"; y, de la
otra parte, la Compañía Minera Yanacocha S.A., titular de actividad minera, con
Registro Unico de Contribuyentes No. 13729131, sociedad existente y constituida de
acuerdo con las leyes de la República del Perú, inscrita en el asiento 001 de la Ficha
39465 del Libro de Sociedades Contractuales y Otras Personas Jurídicas del Registro
Público de Minería, domiciliada en Avenida Camino Real No. 348, oficina 1004, San
Isidro, ciudad de Lima; a quien en adelante se le denominará "EL TITULAR",
debidamente representada por su Gerente, Newmont Perú Limited, Sucursal del Perú,
representada a su vez por el señor Leonard Harris Littlejohns, según poder que usted,
señor notario, se servirá insertar; y con la intervención del Banco Central de Reserva
.del Perú, para el exclusivo fin de la subcláusula 9.2, debidamente representado por
. Ricordo Llaque Godord y Sr. Adrián Revilla Vergoro , según comprobante que también se
ervirá insertar, al que en adelante se le denominará "BANCO CENTRAL", en los

términos y condiciones siguientes:

CLAUSULA PRIMERA: ANTECEDENTES

Por escrito de fecha 24 de marzo de 1994, "EL TITULAR” invocando lo
dispuesto en el artículo 83% del Texto Unico Ordenado de la Ley General de
Minería, Decreto Supremo No. 014-94-EM, el que en adelante se denominará
"TEXTO UNICO ORDENADO”, presentó ante el Ministerio de Energía y Minas

la solicitud correspondiente para que mediante contrato se le garantice los

pe Ry

00d LAN.
ns RENTE

GEl
OFICINA LEGAL

VEintiuevE

2

beneficios contenidos en los artículo 72", 80? y 84*, del mismo cuerpo legal,
en relación a la inversión en sus concesiones constituidas sobre las Unidades
Económica-Administrativas "CHAUPILOMA NORTE” y "CHAUPILOMA DOCE”,
en adelante "PROYECTO MAQUI-MAQUI".

1.2  Enatención alo dispuesto por el artículo 85? del "TEXTO UNICO ORDENADO",
"EL TITULAR" adjuntó a su solicitud el Estudio de Factibilidad Técnico-
Económico correspondiente.

El "PROYECTO MAQUI-MAQUI" tiene por objeto minar y tratar cinco millones
de toneladas por año de mineral con una ley promedio de 1.91 gramo de oro
por tonelada. Se espera una recuperación de 60% de oro respecto de las
reservas del "PROYECTO MAQUI-MAQUI", sin perjuicio de lo cual, la planta de
recuperación de oro ha sido diseñada para trabajar a un máximo mantenido de

recuperación de oro de 80%.

Se estima que se explotará a un ratio de 16,000 TM/día de mineral y 7,000
TM/día de material estéril como promedio.

BACION DEL ESTUDIO DE FACTIBILIDAD TECNICO-

ECONOMICO.
Con fecha 6 de mayo de 1994, mediante Resolución Directoral No. 159-94-EM/DGM,

a la Dirección General de Minería ha aprobado el Estudio de Factibilidad Técnico-
$ / Económico, de acuerdo con lo establecido por el artículo 85% del "TEXTO UNICO
alla” ORDENADO".

CLAUSULA TERCERA: DE LOS DERECHOS MINEROS

Conforme a lo expresado en 1.1, el "PROYECTO MAQUI-MAQUI” se circunscribe a

las Unidades Económico-Administrativas "Chaupiloma Norte” y "Chaupiloma Doce"

330.
ANECA
AMAIA

3

constituidas por las concesiones relacionadas en el Anexo 1, con las áreas

correspondientes.

Lo previsto en el párrafo que antecede no impide que "EL TITULAR” incorpore otros
derechos mineros al "PROYECTO MAQUI-MAQUI” previa aprobación de la Dirección
General de Minería.

CLAUSULA CUARTA: DEL PLAN DE INVERSIONES Y PLAZO DE EJECUCION.
4.1

El Plan de Inversiones incluido en el Estudio de Factibilidad referido en el
artículo 85 del "TEXTO UNICO ORDENADO", comprende en detalle las obras,
labores y adquisiciones necesarias para la puesta en marcha del "PROYECTO
MAQUI-MAQUI" y, precisa además, una capacidad de tratamiento de 16,000
TM/día de producción a obtenerse.

Este Plan de Inversiones, debidamente aprobado por la Dirección General de
Minería para los efectos de la suscripción de este instrumento, forma parte

integrante del mismo como Anexo ll.

MINERA YANAGOCHA $, A.

54.2. El plazo total de ejecución del Plan de Inversiones es de 6 (seis) años que

vencerá el 31 de diciembre de 1999.

Si algún cambio se requiriera hacer, podrá procederse respecto de las obras y
labores pendientes de ejecutar; siempre que no se afecte el objeto final del Plan
de Inversiones; y, siempre también que "EL TITULAR" presente previamente a
y la Dirección General de Minería la solicitud de aprobación de tales

modificaciones y/o ampliaciones y, sin perjuicio también, de la aprobación por
parte de dicha Dirección General para que las modificaciones y/o ampliaciones

efectuadas queden convalidadas y sean incluidas en el Plan de Inversiones.

4.3  Entrelas principales obras y labores contenidas en el Plan de Inversiones figuran

5.2

las siguientes:

4.3.1 Cancha de Lixiviación.

4.3.2 Generadores de energía eléctrica.

4.3.3 Pozas de solución de tratamiento.

4.3.4 Instalaciones administrativas.

4.3.5 Ampliación de la Planta de tratamiento Merril-Crowe.
4.3.6 Caminos de acceso al área de minado.

E 44  Conla ejecución del Plan de Inversiones, "EL TITULAR" espera obtener durante

el período del Contrato una producción aproximada de 5,730 kilogramos o
184,000 onzas troy de oro por año.

LAUSULA QUINTA: DEL MONTO DE LA INVERSION DEL PROYECTO MAQUI-MAQUI

La ejecución del Plan de Inversiones requiere de una inversión total aproximada
de US$ 55'450,000 (cincuenta y cinco millones cuatrocientos cincuenta

millones de dólares de los Estados Unidos de América); cifra ésta que incluye:

- US$ 27'725,000 (veintisiete millones setecientos veinticinco mil dólares
de los Estados Unidos de América) que representa el aporte propio de
"EL TITULAR”.

- US$ 27'725,000 (veintisiete millones setecientos veinticinco mil dólares
de los Estados Unidos de América) que representa el principal del monto

financiado o por financiar mediante préstamos.

El monto definitivo de la inversión se fijará a la terminación de las obras, de
conformidad con lo dispuesto en el artículo 30% del Reglamento del Título
Noveno del "TEXTO UNICO ORDENADO”, aprobado por Decreto Supremo No.

Da o A
332 |
UESAENTOS

MEINTA Y Dos
5
024-93-EM, que en adelante se denominará "EL REGLAMENTO".

CLAUSULA SEXTA: DE LA ENTRADA EN PRODUCCION.

6.1 Se entiende como Fecha de Entrada en Producción, el nonagésimo día de
operación continua del "PROYECTO MAQUI-MAQUI" al 80% del ritmo previsto
en 4.4,

6.2 La Fecha de Entrada en Producción, para que sea fijada como tal, deberá
ponerse en conocimiento de la Dirección General de Minería, mediante
declaración jurada de "EL TITULAR", dentro de los 90 días calendario siguientes
a dicha fecha.

Dentro de los 90 días de terminada la ejecución del Plan de Inversiones del
"PROYECTO MAQUI-MAQUI”, "EL TITULAR" presentará a la Dirección General
de Minería:

7.1.1 Declaración Jurada relativa a la ejecución del mismo, detallando las obras
y adquisiciones realizadas así como el monto definitivo financiado con

endeudamiento y con capital propio.

TAS
7.1.2 Estados financieros a la fecha de la conclusión del Proyecto, con anexos,

notas demostrativas de las inversiones y adquisiciones realizadas y de su

financiación, respaldados por informes de auditores independientes.

Y 7.1.3 Igualmente, deberá "EL TITULAR" poner a disposición de la Dirección
General de Minería, en el lugar donde lleve su contabilidad, toda la

documentación que pudiera ser necesaria para comprobar la veracidad

33%
Trescicunths

Treiara y PRES

6

de la información contenida en la declaración.

7.2 La Dirección General de Minería, dentro de los 120 días de presentada y puesta
a su disposición la documentación prevista en 7.1.1, 7.1.2 y 7.1.3 podrá
formular observaciones referidas únicamente a la inclusión de inversiones y
gastos no previstos en el Plan de Inversiones o en sus modificaciones
debidamente aprobadas o, referidas a errores numéricos; observaciones que
además deberán ser fundamentadas. Si así procediera, "EL TITULAR" tendrá
un plazo de treinta días para absolver las observaciones, vencido el cual, se
abrirá el procedimiento a prueba por treinta días adicionales, vencido el cual la
Dirección General de Minería, resolverá dentro de los sesenta días siguientes,
bajo responsabilidad del Director General. De no levantarse las observaciones
en el plazo indicado quedarán automáticamente suspendidos los beneficios del
presente Contrato. De continuar esta omisión por sesenta días adicionales, el

Contrato quedará resuelto.

El plazo de las garantías pactadas en el presente Contrato se extenderá por
quince años, contados a partir del ejercicio en que se acredite la inversión

realizada y ésta sea aprobada por la Dirección General de Minería.

A solicitud de "EL TITULAR”, el cómputo del plazo de las garantías podrá

iniciarse el 1 de enero del ejercicio siguiente al indicado en 8.1. La solicitud

correspondiente deberá presentarse a más tardar el 31 de julio de 1995. '

>
De igual manera, a solicitud de "EL TITULAR", podrá adelantarse el régimen de
garantías pactado en el presente Contrato a la etapa de inversión, con un
máximo de ocho (8) ejercicios consecutivos, plazo que se deducirá del acordado
en 8.1.

337
tresUENTO)
treimTa Y ua.
7
La solicitud correspondiente deberá presentarse ante la Dirección General de
Minería a más tardar el 31 de julio de 1995.

8.4 En cualquier caso el plazo se entenderá por ejercicios gravables completos y
consecutivos. Los efectos de la garantía contractual regirán según lo dispuesto

por los artículos 33" y 34" del "REGLAMENTO", según sea el caso.

CLAUSULA NOVENA : DELAS GARANTIAS CONTRACTUALES.

Por la presente el Estado garantiza a"EL TITULAR”, de conformidad con los artículos
72*, 80* y 84? del "TEXTO UNICO ORDENADO” y los artículo 14*, 15%, 16% 17% y
22" del "REGLAMENTO" y, por el plazo precisado en 8.1. y sin perjuicio de lo indicado

en 8.2 y 8.3, lo siguiente:

Y 9.1  Quela comercialización de sus productos será libre conforme prescribe el inciso
d) del artículo 80% del "TEXTO UNICO ORDENADO". Es decir, el Estado

2.

rd) ) garantiza la libre disponibilidad en la exportación y venta interna por "EL

0" TITULAR” de sus productos minerales, no pudiendo aplicar medidas que
puedan:

9.1.1 Limitar la facultad de "EL TITULAR" de vender a cualquier destino.

9.1.2 Suspender o postergar dichas ventas internas y/o exportaciones.

.1.3 Imponer la venta en cualquier mercado, sea local o del exterior.

9.1.4 Imponer el pago de dichos productos a base de trueques o en monedas

no válidas para pagos internacionales.

9.2 Interviene el "BANCO CENTRAL", en representación de "EL ESTADO",

335
VIS CiEn Los
“SIMA y cito

8

conforme a lo previsto en los artículos 72% y 80% del "TEXTO UNICO
ORDENADO”, para otorgar las siguientes garantías en favor de "EL TITULAR”,
durante el plazo de los beneficios y garantías:

A) Libre disposición en el país y en el exterior de las divisas generadas por
sus exportaciones, objeto del Contrato, de acuerdo a las normas vigentes

a la fecha de suscripción del presente Contrato.

B) Libre convertibilidad a moneda extranjera de la moneda nacional

generada por la venta en el país de su producción minera objeto del

€ Contrato. De acuerdo a ello, "EL TITULAR” de la actividad minera tendrá
derecho a adquirir la moneda extranjera que requiera para los pagos de

bienes y servicios, adquisición de equipos, servicio de deuda,

comisiones, utilidades, dividendos, pago de regalías, repatriación de

capitales, honorarios y, en general, cualquier desembolso que requiera y

e. que "EL TITULAR” tenga derecho a girar en moneda extranjera, de
(¿E Y
4 y j acuerdo a las normas vigentes a la fecha de suscripción del presente
.n” Contrato.

Para efectuar las operaciones de conversión, "EL TITULAR” acudirá a las

entidades del sistema financiero establecidas en el país.

En caso de que el requerimiento de divisas a que se refiere el presente
apartado no pueda ser atendido total o parcialmente por las entidades
mencionadas, el "BANCO CENTRAL” proporcionará a "EL TITULAR” la

moneda extranjera, en la medida en que fuere necesario.

Para el fin indicado, "EL TITULAR” deberá dirigirse por escrito al "BANCO
CENTRAL”, remitiéndole fotocopia de comunicaciones recibidas de no

menos de tres entidades del sistema financiero, en las que se le informe

» (Qu)

If RAN REVÍLLA Y.
É GERENTE
b OFICINA LEGAL

336
VAESCIENTO Y
Ftelta YseEls
9
la imposibilidad de atender, en todo o en parte, sus requerimientos de
divisas.

Las comun iCacionsedo las entidades del sistema financiero serán válidas
es

por los dos días julteriores a la fecha de su emisión.

Antes de las 11 a.m. del día útil siguiente al de la presentación de los
documentos precedentemente indicados, el "BANCO CENTRAL"
comunicará a "EL TITULAR” el tipo de cambio que utilizará para la
conversión demandada, el que regirá siempre que "EL TITULAR” haga

entrega el mismo día del contravalor en moneda nacional.

Si, por cualquier circunstancia, la entrega del contravalor no fuese hecha
por "EL TITULAR" en la oportunidad indicada, el "BANCO CENTRAL" le
er, E, comunicará al siguiente día útil, con la misma limitación horaria, el tipo
i A, / de cambio que regirá para la conversión, de efectuársela ese mismo día.

C) No discriminación en materia cambiaria en lo referente a las regulaciones
que emita el "BANCO CENTRAL” y al tipo de cambio aplicable a las
operaciones de conversión, entendiéndose que deberá otorgarse el mejor

tipo de cambio para operaciones de comercio exterior, si existiera algún

tipo de control o sistema de cambio diferencial.

De acuerdo con lo dispuesto en el último párrafo del artículo 15% de
“REGLAMENTO”, "EL TITULAR” proporcionará al "BANCO CENTRAL”

la información estadística que éste le solicite.

"EL TITULAR” tendrá derecho a acogerse total o parcialmente, cuando

resulte pertinente, a nuevos dispositivos legales en materia de cambio o

a mormas cambiarias que se emita durante la vigencia del Contrato,

Ed
sORANS PEMLLA Vo

) GERENTE
OFICINA LEGAL

33>
VW Escica Tos
VE WTA Y ETE

10
incluyendo los dispositivos y las normas que traten aspectos cambiarios
no contemplados en la presente sub-cláusula 9.2, siempre que tengan

carácter general o sean de aplicación a la actividad minera.

El acogimiento a los nuevos dispositivos o normas no afectará la
vigencia de la garantía a que se refiere la presente sub-cláusula
9.2, como tampoco el ejercicio de las garantías que conciernen a
aspectos distintos a los contemplados en los nuevos dispositivos

o normas.

Queda convenido que, en cualquier momento, "EL TITULAR”
podrá retomar la garantía que escogió no utilizar y que la
circunstancia de obrar de esa manera no le generará derechos u

Y obligaciones por el período en que se acogió a esos nuevos

dispositivos o normas.

" ] Se precisa igualmente que el retorno por "EL TITULAR” a algunas
, de las garantías objeto de la presente sub-cláusula 9.2, en nada
afecta la garantía de que se trate o a las demás garantías, ni

genera para "EL TITULAR" derechos u obligaciones adicionales.

La decisión de "El TITULAR" de acogerse a los nuevos
dispositivos o normas, así como la de retomar la garantía que optó
por no utilizar, deberán ser comunicadas por escrito al "BANCO

CENTRAL" y sólo desde entonces surtirán efecto.

Que tendrá la facultad de ampliar la tasa global anual de depreciación sobre sus

activos fijos, hasta veinte por ciento, fijada por la Dirección General de Minería.

La tasa podrá ser variada anualmente por "EL TITULAR, previa comunicación

y Qu

AN Sc au

A Meca

391

USE
VEiATA Yodo

11
a la Superintendencia Nacional de Administración Tributaria, pero sin exceder

el límite señalado anteriormente, excepto en los casos en que la Ley del

Impuesto a la Renta autorice porcentaje globales mayores.

9.4 Que podrá llevar su contabilidad en dólares de los Estados Unidos de
Norteamérica, de acuerdo con lo previsto en el artículo 16% del
"REGLAMENTO".

Para el efecto, "EL TITULAR” deberá observar lo siguiente:

9.4.1 Al cierre del ejercicio en que se celebre el Contrato se practicarán dos

balances: uno en moneda nacional y el otro en dólares; determinándose

YY todas las obligaciones de tal ejercicio sobre el balance en nuevos soles.
| h El balance en moneda nacional deberá reflejar el ajuste integral por
/
pa ' Y inflación a que se refiere el Decreto Legislativo No. 627 y normas

modificatorias.

La contabilidad se convertirá a dólares, a partir del ejercicio siguiente a
aquél en que se celebre el Contrato; lo que se hará de conformidad con
las normas internacionales contables correspondientes establecidas por
el Comité Internacional de Normas de Contabilidad, fijándose la
conversión en dólares históricos, con dictamen de una firma de auditores

independientes, cuya designación será aprobada previamente por la

Dirección General de Minería a propuesta de "EL TITULAR"; sin perjuicio

>
<<
S

S
S
S

del cumplimiento de los establecido en las disposiciones vigentes sobre

la materia.

9.4.3 La cancelación de las obligaciones tributarias, se efectuará en dólares.

339
Wescdeyrms
TREINAn y Nueno
12

Si fuera el caso, la determinación y el pago de las sanciones
relacionadas con el incumplimiento del pago de obligaciones
tributarias, se efectuará en dólares.

9.4.4 Si concluyera el plazo de presente Contrato antes de que finalizara uno
o más períodos de cinco años de llevarse la contabilidad en dólares, "EL
TITULAR” en esta eventualidad deberá, a partir del ejercicio inmediato
siguiente, convertir la contabilidad a moneda nacional empleando para el

efecto las mismas normas y autorizaciones referidas en 9.4.1.

9.4.5 Los ajustes contables que se produzcan como consecuencia de la

conversión a dólares y después de finalizado el Contrato, a nuevos soles,

Y/ no serán computables para los efectos de la aplicación del Impuesto a la
Renta.
Sn a
id]
A ¿ 9.4.6 El tipo de cambio de conversión en el caso de impuestos pagadores en

nuevos soles, será el más favorable para el fisco.

Z 7 9.4.7 Queda expresamente establecido que durante el período en que "EL
1 5 TITULAR” está sujeto a llevar su contabilidad en dólares, quedará
ES E excluido de las normas de Ajuste Integral por Inflación a que se refiere

E tr uN E a
=> el Decreto Legislativo No. 627 y mormas modificatorias, y cualquier

revaluación o revalorización voluntaria de sus activos no tendrá efecto

y

tributario alguno.

a) y e) del artículo 80% del "TEXTO UNICO ORDENADO" y en el
"REGLAMENTO”, sin que las modificaciones o nuevas normas que se dicten a
partir del día siguiente de la fecha de aprobación del Estudio de Factibilidad, la

afecten en forma alguna.

340
Ta ciams
Uuareuyre
13
Sin perjuicio de lo indicado en el párrafo anterior, la garantía de estabilidad

tributaria comprende además el siguiente régimen:

9.5.1 El Impuesto a la Renta, el procedimiento de determinación y las tasas del
mismo establecidos por las disposiciones vigentes a la fecha de
aprobación del Estudio de Factibilidad, aplicable al tiempo de y sobre el
monto por distribuir de acuerdo con el inciso b) del artículo 72% del
"TEXTO UNICO ORDENADO” y el artículo 10? del "REGLAMENTO", con
las deducciones y condiciones establecidas en el inciso d) del artículo
72* del "TEXTO UNICO ORDENADO” y en la forma dispuesta por el
artículo 11” del "REGLAMENTO".

9.5.2 La compensación y/o devolución tributaria, en la forma establecida por

los dispositivos vigentes a la fecha de aprobación del Estudio de

Ja, pas

: * Factibilidad.
itv

: e

9.5.3 Los derechos arancelarios de acuerdo con las normas vigentes a la fecha

de aprobación del Estudio de Factibilidad.

9.5.4 Los tributos municipales se aplicarán de acuerdo con las normas vigentes

a la fecha de aprobación del Estudio de Factibilidad.

Que, en el marco de estabilidad administrativa referido en el inciso a) del
artículo 72? del "TEXTO UNICO ORDENADO", se comprende lo siguiente:

1 El derecho de vigencia de las concesiones mineras con la tasa de US$
2.00 por hectárea por año, y el de la concesión de beneficio, el número
de UIT que corresponda según el artículo 46% del "TEXTO UNICO
ORDENADO”;

ll
Mentes
RENA uno:
14
9.6.2 Las demás contenidas en el "TEXTO UNICO ORDENADO" y su
"REGLAMENTO",

En consecuencia, los mecanismos, tasas y dispositivos legales de aplicación a

lo establecido en las sub-cláusulas 9.5 y 9.6 son las siguientes:

Para 9.5.1: El Decreto Legislativo N* 774. El Capítulo II del Título Noveno del
"TEXTO UNICO ORDENADO", tal y como ha sido modificado a la
fecha de aprobación del Estudio de Factibilidad. Los incisos e) y
f) del artículo 72” del "TEXTO UNICO ORDENADO".

Y En los casos en que "EL TITULAR" deba pagar Impuesto a
la Renta por no reinvertir parte o el total de la utilidad al
amparo de lo dispuesto en el inciso b) del artículo 72" del
"TEXTO UNICO ORDENADO", le resultará de aplicación el

e.
¿ | 1 régimen del Impuesto a la Renta cuya estabilidad se
Lar garantiza en los términos previstos en la subcláusula 9.5.

La tasa aplicable del Impuesto a la Renta es de 30%.

Para 9.5.2: El inciso c) del artículo 72” del "TEXTO UNICO ORDENADO",
según el artículo 6” del "REGLAMENTO" y la Octava Disposición
Transitoria del Decreto Legislativo N* 775. El Decreto Legislativo
No. 775, Capítulo IX del Título 1. El Decreto Supremo
Extraordinario N*013-93/PCM modificado por Decreto Legislativo
N* 778, con fuerza y vigencia de ley por Ley N” 26200. El
Decreto Supremo N* 45-94-EF, artículos 159”, 160* y 1612.

Para 9.5.3: El Decreto Legislativo No. 722. Los derechos arancelarios se

YE
ve SEciEn dy
CarsuTa y 903,

15

aplican con las tasas del 15% y 25%, según lo indicado en el
Decreto Supremo No. 100-93-EF.

Para 9.5.4: El artículo 76% del "TEXTO UNICO ORDENADO" y el artículo 9%
del "REGLAMENTO". El Decreto Legislativo N*%776 y,

específicamente, sus artículos 17* inciso d) y 67".

Para 9.6.1: Los artículos 39%, 46%, 47%, 60” y 61” del "TEXTO UNICO
ORDENADO".

Para 9.6.2: Los incisos g), k) y I) del artículo 72* y el inciso f) del artículo 80%
del "TEXTO UNICO ORDENADO".

Asimismo, el "ESTADO” otorga a "EL TITULAR” las siguientes garantías

A contenidas en los incisos h) e i) del artículo 72% y c) del artículo 80% del
y E "TEXTO UNICO ORDENADO":

* e

A) No discriminación en materia cambiaria en lo referente a regulación u
otras medidas de política económica que dictamine.
B) Libertad de remisión de utilidades, dividendos, recursos financieros y libre

disponibilidad de moneda extranjera en general.

C) No discriminación en todo lo que se refiere a materia cambiaria en

general.

SULA DECIMA: DE LAS OTRAS Y/O NUEVAS DISPOSICIONES LEGALES.

perjuicio de lo establecido en 9.2, sub-parágrafo A):

10.1 Queda expresamente establecido que no le será de aplicación a "EL TITULAR”,
ley o reglamento alguno posterior a la fecha de aprobación de Estudio de

Factibilidad que, directa o indirectamente, desnaturalice las garantías previstas

3

VIC IEN Tos
cubriam yes

16
en la Cláusula Novena, salvo el caso de tributos sustitutorios en que será de
aplicación lo previsto en el artículo 87* del "TEXTO UNICO ORDENADO”, o si

“EL TITULAR” optase por acogerse a lo dispuesto por el artículo 88” del mismo
cuerpo legal.

10.2 Quedará igualmente exento de cualquier gravamen u obligación que pudiera
significarle disminución de su disponibilidad de efectivo, tales como inversiones
forzosas, préstamos forzosos o adelantos de tributos, salvo las tasa por

servicios públicos.

CLAUSULA DECIMO PRIMERA: DE LAS FACILIDADES Y CONCESIONES

11.1 Para la debida ejecución del presente Contrato el "ESTADO", de conformidad

7 con las disposiciones legales vigentes, otorgará a "EL TITULAR" las

concesiones, autorizaciones, permisos, servidumbres, expropiaciones, derechos

% de agua, derechos de paso, derechos de vías y demás facilidades, siempre y

/ E cuando cumpla con los requisitos señalados en la Ley. Asimismo le otorgará

todos los derechos previstos en el artículo 37% del "TEXTO UNICO
ORDENADO”.

"EL TITULAR” o sus contratistas autorizados podrán construir instalaciones
temporales para atender las diferentes áreas de trabajo del "PROYECTO
MAQUI-MAQUI”, previa autorización de la Dirección General de Minería,
debiendo poner en su conocimiento, por anticipado, la fecha de retiro de tales

obras.

Si por causas de huelgas, actos del gobierno, tumultos, motines, inundaciones,

terremotos, erupciones volcánicas, huaicos, epidemias u otras causas derivadas del

344

CEscin
Eto
CVArenta: y SURTE,

17

caso fortuito o fuerza mayor, debida y oportunamente acreditada ante la Dirección
General de Minería, se impidiera cumplir o se demorase el cumplimiento de las
obligaciones indicadas en este Contrato, dicho impedimento o demora no constituirá
incumplimiento del Contrato y el plazo para cumplir cualquier obligación indicada en
el presente instrumento será extendido por el tiempo correspondiente al período o
períodos durante los cuales "EL TITULAR" haya estado impedido de cumplir o haya
demorado sus obligaciones contractuales, como consecuencia de las razones

específicas en esta cláusula.

Y A DECIMO TERCERA: DE LOS DISPOSITIVOS LEGALES APLICABLES.

Sin perjuicio de lo establecido en 9.2, sub-parágrafo A), las referencias a leyes,

decretos legislativos, decretos leyes, decretos supremos y otras disposiciones legales

en este instrumento, se entiende realizadas de acuerdo con los textos existentes a la

De fecha de aprobación del Estudio de Factibilidad; y no interfieren, limitan o disminuyen

y 5 los derechos de "EL TITULAR” para gozar de todos los beneficios previstos por la
Y legislación vigente a la fecha de aprobación del Estudio de Factibilidad para efecto de

lo que se garantiza con este Contrato; ni lo exime del cumplimiento de las obligaciones

En

Z... > previstas en la legislación vigente aplicable a la fecha de aprobación del Estudio de
a Factibilidad, o en las disposiciones que se dicten posteriormente siempre que estas

últimas mo se opongan a las garantías otorgadas por el presente Contrato.

CLAUSULA DECIMO CUARTA: DE LA INVARIABILIDAD DEL CONTRATO.

Contrato no puede ser modificado unilateralmente por alguna de las partes. Para
modificación se precisará el otorgamiento de escritura pública, una vez que las

artes contratantes hayan llegado a un acuerdo respecto a dicha modificación.

45
+rescientos
brenta Y cinco
18
CLAUSULA DECIMO QUINTA: DE LA NO ADJUDICACION DEL CONTRATO.

Este Contrato no podrá ser objeto de cesión, adjudicación, aporte u otro modo de

transferencia o adjudicación, sin consentimiento previo y expreso del "ESTADO".

CLAUSULA DECIMO SEXTA: DE LA RESOLUCION DEL CONTRATO.

Constituye causal de resolución del presente Contrato:

16.1 El incumplimiento de lo pactado en las Cláusulas Décimo Cuarta y Décimo
Quinta.

El incumplimiento de la ejecución del Estudio de Factibilidad en el plazo pactado
en 4.2, salvo causas de fuerza mayor o caso fortuito, así como de las

presentación de las declaraciones juradas al término de las obras.

16.3 Si "EL TITULAR” no levantara las observaciones en los plazos y condiciones
establecidos en 7.2.

Solamente en lo que corresponde a la garantía de estabilidad tributaria, el

incumplimiento, por parte de "EL TITULAR”, del Régimen Tributario que se

garantiza en el presente Contrato, de conformidad con lo establecido en el
artículo 89* del "TEXTO UNICO ORDENADO” y demás disposiciones vigentes
a la fecha de aprobación del Estudio de Factibilidad. (Artículo 3% del Decreto

nes / — Legislativo No.771).

E
$

46
VsciEntpS
CUA rENT y seis

19

perjuicio de su elevación a escritura pública y de su inscripción en el Registro Público
de Minería.

CLAUSULA DECIMO OCTAVA: DEL DOMICILIO

Para los efectos de este Contrato y de toda notificación judicial o extrajudicial que se
le dirija, "EL TITULAR" señala como su domicilio en Lima el que figura en la
introducción de este instrumento. Todo cambio deberá hacerse en forma que quede
situado dentro del radio urbano de la Gran Lima, de modo que se reputarán válidas las
notificaciones y comunicaciones dirigidas al domicilio anterior, mientras no se haya
comunicado dicho cambio mediante carta notarial a la Dirección General de Minería,

mA uperintendencia Nacional de Administración Tributaria y "BANCO CENTRAL".

CLAUSULA DECIMO NOVENA: ENCABEZAMIENTO DE LAS CLAUSULAS.

Los encabezamiento o títulos de las cláusulas de este Contrato han sido insertados

únicamente para facilitar su uso.

te
)
Q ] CLAUSULA VIGESIMA: DE LOS GASTOS Y TRIBUTOS QUE OCASIONE EL
CONTRATO.

ados los gastos y tributos relacionados con la celebración de este Contrato serán de
“cargo exclusivo de "EL TITULAR”, incluyendo un juego de testimonio y copia simple
para la Dirección General de Minería, Superintendencia Nacional de Adminsitración
"Tributaria y "BANCO CENTRAL".

bh

34y
TrESCIENtO)
EVA SENT y siem |

Í 20

En caso de celebración de contrato de riesgo compartido con una empresa amparada
por el artículo 205* del "TEXTO UNICO ORDENADO", ésta realizará sus actividades
con plena autonomía y al amparo de las normas que rijan la actividad privada y no

estará sujeto a restricción o limitación alguna o norma de control aplicable al sector |

público nacional o a la actividad empresarial del Estado.

_ Agregue usted señor Notorio las claúsulos de Ley y pase los partes

fespectivos al Registro Público de Minerío paro su inscripción.

y E Limo, 20 de Mayo de 1994

Leonard Harris
Gerente General
DANIEL HUKANA

'TUINERA YANACOCHA S. 1]
Ministro de Energía y dliwes

pe 57 dr

/ On2e O. ee

RN e Y. SA |
AD! GERENTE Ñ

OFICINA LEGAL

€
I4Y
Vruse (Enkos
SUAtEnTA Y o

ANEXO I

Distrito Sust. Inscrip.
As.Fich.

La Metálica| 3 5323

Encañada

La Metálica| 3 8145

Encañada

ANEXO II

MINERA YANACOCHA S.A.
PROYECTO MAQUI MAQUI
PLAN DE INVERSIONES

GASTOS DIRECTOS

Area 100 Desarrollo de Mina y Servicios
Area 130 Planta de Energía Eléctrica

Area 300 Canchas y Pozas de Lixiviación
Area 400 Ampliación Planta de Procesamiento
Area 440 Tratamiento del Exceso de Solución
Area 600 Reactivos

Area 700 Instalaciones Auxiliares

Area 900 Inventario de Partes,Bonos

Area 901 Movilización y Desmovilización
Area 930 Fletes y Aduanas

Ó

Subtotal Gastos Directos Contraídos

GASTOS INDIRECTOS

5 Oficina de Ingeniería y Matríz
“A Administ.de Actividades de Construcción
“] Gastos Comunes Distribuídos del Contratista

Subtotal Gastos Indirectos Contraídos

GASTOS DIRECTOS DEL PROPIETARIO

Equipo Móvil

Desarrollo de Mina

Perforación de Desarrollo
Perforación de Esterilización
Repuestos para el Equipo Móvil
Comunicaciones

Seguridad

Instalaciones y Oficinas Externas
Adquisición de Tierras

Subtotal Gastos Directos del Propietario 5'656,730

/ aaa

349
Wescientos
CURTENTA y Nuive.

Monto Total
en US $

2'200,910
11139178 £
7'028,034
610,410
325,362
320,046
571,358
650,050
499,220
1'612,100

14'954,668

1'126,990
1'727,582 7
754,010

3'608,582

2'977,920
675,000 -
760,000
769,000 —

31,680
51,130
104,000
88,000
200,000

aaa ixaxanann-DDD-D-- O O a

350
1 MES iaytas
Ciutucura

GASTOS INDIRECTOS DEL PROPIETARIO

Manejo de Clientes 480,000
Contratación de Empleados y Capacitación

antes de la Producción 124,070
Proceso de Prueba e Inicio Antes de las

Operaciones 14,000
Honorarios, Seguros y Permisos Estipulados

por Ley 376,250
Medio Ambiente 236,007

Subtotal Gastos Indirectos del Propietario 1'230,327

SUBTOTAL 25'450,307
CONTINGENCIAS 3'539,600
E Contingencias Calculadas para condiciones
tod desconocidas estimado de omisión e inexactitudes
Total Estimado de Costo de Capital 28'989,907
IGV (18 %) 5'196,000

TOTAL ESTIMADO DE COSTO DE CAPITAL
INCLUYENDO IGV. 34'185,907
CAPITAL DE TRABAJO

¿Costos de Operación para los tres primeros meses
y/ y un adelanto de pago recuperable al contratista 5'446,000

IGV en el Capital de Trabajo 602,000
Subtotal de Capital de Trabajo 6'048,000
Lo
COSTO AÑO 1 40'233,097
> COSTO CANCHAS Y POZAS DE LIXIVIACION, Y
«Y CONSTRUCCIONES AUXILIARES AÑOS 2, 4 Y 6 15'216,903
COSTO TOTAL ESTIMADO 55'450,0009 y

nO

